Title: To George Washington from Major General Philip Schuyler, 28 July 1778
From: Schuyler, Philip
To: Washington, George


          
            Dear Sir
            Albany July 28th 1778
          
          On the 26th I was honored with your Excellency’s Favor of the 22d Instant. When I did
            myself the Honor to write you last I beleived that you
            might have been informed of the Resolutions of Congress of the 11th Ultimo directing an
            Expedition to be prosecuted against the Senecas—As you was not advised of it when your
            Letter was written I take the Liberty to inclose you Copy of the Resolution. But as it seems impracticable, at this important Crisis to
            carry it on I shall embrace the Opportunity of going to Peek’s Kill to take my Trial and
            propose to render myself there in the Course of next Week. Be pleased to accept my best
            Wishes & Assurances that I am with the greatest Respect and Esteem Your
            Excellency’s most obedient humble Servt
          
            Ph: Schuyler
          
        